DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in par. [0027] the reference numeral “10” is used to refer to both the “board clamp device” and the “control device”.  It is evident that the board clamp device should be designated as “10” and the control device should be referred to as “31” rather than “10”.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both the “board clamp device” and the “control device”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by any structural modifier.  Such claim limitations are: “An electronic component mounting machine… configured to mount electronic components” and “a control device configured to control a clamping force… [and] to acquire board information including at least a weight of the circuit board” in claim 13 (lines 1-5, 7 and 9-10, 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because they meet the following 3-prong analysis:
(A) The claim limitation use the phrase “means for” or “step for” or a generic replacement therefore:  the terms “machine configured to”, “device configured to” and “head… configured to” provide no more meaning or definition than “means for”.
(B) The “means for” or “step for” is modified by functional language: “to mount electronic components”, “to control a clamping force”, “acquires information”, “adds a total weight”, “to perform a clamping operation”, “to switch the clamping force”, “to determine whether there is an insertion of pressing process”, “to register information”, “to mount the electronic components…by inserting or pressing”.  Each of these instances is entirely functional in nature.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function.  In this instance, there is no structure at all provided for the portions of the purported “component mounting machine”, which would be capable of 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim 13 limitation: “the control device being configured to acquire board information including at least a weight of the circuit board and to control the clamping force”, as well as the claim 21 limitation: “a mounting head is configured to mount the electronic components on the circuit board by inserting or pressing terminals or protrusions of the electronic component into holes of the circuit board”, both invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. 

Regarding the above cited limitation of claim 21, the original disclosure does not provide any structure for the purported “mounting head” and certainly no structures to enable “inserting or pressing terminals or protrusions of the electronic component into holes of the circuit board”.  The head is only described as a “mounting head” and is only defined by its intended use.  In each of pars. [0019, 0024, 0026 and 0028] the head is generically mentioned, and the disclosure states that the head is “not shown”.  If the Applicant had wished to include the structures to a mounting head in the invention, it is difficult to understand why such elements are never mentioned in the specification and never shown in the drawings.  The claim has been examined, as best understood.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 14-24 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 13.
Claims 14, 15 and 17-24 are all further rejected as indefinite for the same reasons as applied directly above, given that they repeatedly recite the intended use functions of the control device, without providing any structure capable of performing the intended functions, and without supporting structure found in the original disclosure.
Claim 14 is still further rejected as indefinite, as the claim discloses: “control the clamping force of the board clamp device to be smaller as the weight of the circuit board decreases”.  The claims are not drawn to a process, and it is inconceivable how the circuit board weight would decrease without any procedure being performed thereupon.  This limitation has been examined as best understood.
Claim 15 is also further rejected as indefinite.  This claim also appears to recite a method in the middle of an apparatus claim, and also is impossible to understand.  The claim discloses: “when the electronic components are mounted on the circuit board in order by multiple of the electronic component mounting machines installed along a conveyance path for conveying the circuit board, the control device of each electronic component mounting 4Docket No. 525935USPreliminary Amendmentmachine except for the electronic component mounting machine at the head of each of the multiple electronic component mounting machines acquires information of the electronic components already mounted on the circuit board loaded from the electronic component mounting machine at an upstream side, and adds a total weight of the mounted electronic components to the weight of the circuit board to control the clamping force of the electronic component”.  There are numerous indefiniteness issues with this claim.  Does the limitation only stand when the components are mounted “in order by multiple of the electronic component mounting machines”?  Moreover, it 
Claim 16 is also further rejected as indefinite.  There is a lack of antecedent basis for “The electronic component mounting apparatus according to claim 13”.  Claim 13 does not mention any “electronic component mounting apparatus”, but instead discloses an “electronic component mounting machine”.  Accordingly, the claim has been examined as best understood.
Claim 17 is further rejected as indefinite.  The claim discloses: “the control device is configured to control the clamping force of the board clamp device to be smaller as the material of the circuit board is more susceptible to cracking or damage”.  This 112(f) limitation finds no structural support anywhere in the disclosure.  That is, nothing in the original disclosure provides any element, algorithm, program or code capable of controlling the clamping force to be smaller in response to material.  The specification generally discloses that the material is considered, but provides no nexus of connection between the material and the controller adjusting any clamping 
Claim 19 discloses: “The circuit board mounted device according to claim 13”.  There is a lack of antecedent basis for this limitation in the claims as no mounted device has been recited, nor would such recitation be definite, as the claims are drawn to an apparatus, not to a mounted product.
Claim 20 is also further rejected as indefinite.  The claim discloses: “the control device is configured to perform a clamping operation”.  The control device does not perform, and is not capable of performing any clamping operation.  That is explicitly the capability of the “board clamp device” (claim 13), which is distinct from the purported control device.
Claim 21 is indefinite.  The claim discloses: “to mount the electronic components” (plural) subsequently followed by recitation of “the electronic component” (singular), though no specific component has been selected or singled-out.  The claim inexplicably alternates between plural “components” and a single “component”, which is confusing and makes it impossible to know the metes and bounds of the claim.  One cannot possibly know which component is “the electronic component”, especially in light of the fact that the claims are drawn to an apparatus, not a method or product.
Claim 21 further discloses: “the control device is configured to control the clamping force of the board clamp device considering, in addition to the board information, a load when inserting or pressing the terminals or the protrusions of the electronic component into the holes” (lines 4-6).  This language is indefinite because “considering” is a human mental process, and it is not understood if the control device is being disclosed as “considering”, especially in light of the fact that the claims are statutorily drawn to an apparatus, and not a method.  The subsequent language reciting “in addition to the board information” is also confusing because at times the applicant discloses literally performing addition with regards to the combined weight of components, and other times the term “addition” appears to simply intend something akin to “also”.  The waters of interpretation are further muddied by the use of the term “a load”, which is not consistent with the other seemingly related instances of “a weight” throughout the claims.  Further, one cannot possibly know which load is “a load”, or upon which structures “a load” would be acting, as there is no referential language in the claim.  Finally, the “when” language renders the claim indefinite, because the claims are drawn to an apparatus, so it is not clear whether the limitation is applicable to the apparatus all the time, or just on occasion.
Claim 22 discloses: “The circuit board loading machine according to claim 13”.  There is a lack of antecedent basis for this limitation in the claims as no loading machine or action has been recited.  It is impossible to know what elements are being recited and modified in this claim.
Claim 22 is further rejected as indefinite.  The claim recites: “the control device is configured to… determine whether the electronic components are an insertion or press-fit component having terminals or protrusions to be inserted or pressed into holes of the circuit board, and if the electronic component is the insertion or press-fit component, the control device is configured to control the clamping force of the board clamp device considering, in addition to the board information, a load when the terminal or the protrusion of the electronic component is 
Claim 23 is rejected for the same reasons as claim 22, as it also discloses control device capabilities that have no structural support.
Claim 24 is also indefinite, the claim discloses that “the control device is configured to register information of the controlled clamping force as traceability information in a production management database”.  The control device has no structure, to include having no memory, CPU, RAM or ROM (each of these is explicitly recited in the disclosure as not being part of the control device, see specification par. [0025]). As such, there is nothing to enable the control device to register anything, or to have any production management database.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 18, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Perault et al. (US 7,121,199 B2), in view of Konno et al. (WO-9734822-A1).
Regarding claim 13, as best understood, Perault discloses an electronic component mounting machine (Title; Abstract) comprising: a board clamp device (28) configured to clamp a circuit board (26) conveyed by a conveyor (“conveyor system”, including “belt”, 51) by sandwiching side edge sections (34, 38) of the circuit board between a clamp member (52) from below and a conveyor rail (60, 64) from above by raising (figs. 3A-3B) the clamp member (fig. 1; cols. 4-5, lines 56-67 and 1-15; col. 6, lines 15-67), the electronic component mounting machine being configured to mount electronic components (solder paste) on the circuit board clamped by the board clamp device (figs. 1 and 3A-3C; col. 4, lines 36-43); and a control device (14) configured to control a clamping force that is a sandwiching force on the side edge sections of the circuit board sandwiched between the clamp member and the conveyor rail of the board clamp device, the control device being configured to acquire board information (“pressure regulator 70 communicates with the controller 14 as well as the clamping mechanism”; and control can be effected using a sensor) and to control the clamping force of the board clamp device based on the acquired board information (col. 6, lines 47-53; col. 7, lines 31-56).
Perault, however, does not explicitly disclose the control device being configured to acquire board information including at least a weight of the circuit board.
Konno teaches that it is well known to provide a related machine (Title; Abstract) comprising: a board clamp device (2/22, 20/34) configured to clamp a circuit board (“printed board”) conveyed by a conveyor (1) by sandwiching side edge sections of the circuit board between a clamp member (22) from below (right, as viewed) and a conveyor rail (20/34) from above (left, as viewed) by raising the clamp member (figs. 1 and 4; pg. 5, “Background art” 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Perault to incorporate the configuration for obtaining the weight of circuit boards of Konno.  Both references are intended to handle circuit boards gently and efficiently in such a manner as to avoid damaging them.  Perault discloses adjusting the pressure applied to a board and specifically reducing the pressure when the board is smaller.  As such, it would have been obvious to PHOSITA that a device for obtaining the weight of the boards would be readily incorporated to achieve the intended effect of Perault.  Konno simply serves to demonstrate that controllers and sensors capable of detecting circuit board weight have been routinely employed in the art.  Further, there is no indication in the instant invention that any surprising results came from such obvious use of the known apparatuses, or that any special structures were devised in order to employ those prior art elements.  Accordingly, PHOSITA would have realized that the capability of determining weight and using it to control the apparatus from Konno could be easily and predictably employed in the apparatus of Perault with more than a reasonable expectation of success.
Regarding claim 14, as best understood, the modified Perault teaches the method of claim 13 as detailed above, and Perault further discloses that the control device is configured to control the clamping force of the board clamp device to be smaller as the weight of the circuit board decreases (col. 7, lines 41-51).
Regarding claim 18, as best understood, the modified Perault teaches the method of claim 13 as detailed above, and Konno further teaches that it is well known that the board 
Regarding claim 20, as best understood, the modified Perault teaches the method of claim 13 as detailed above, and Perault further discloses that the control device is configured to perform a clamping operation with a predetermined clamping force larger than the clamping force set based on the board information until the clamping operation of the board clamp device is completed, and to switch the clamping force of the board clamp device to the clamping force set based on the board information to maintain a clamping state after the clamping operation is completed (col. 7, lines 31-56).  Respectfully, the applicant is advised that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).  Accordingly, a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  In this instance, there is no structure enabling the function in the claim, and it is reasonably understood that the prior art controllers of both Perault and Konno could readily perform the intended function.
Regarding claim 24, as best understood, the modified Perault teaches the method of claim 13 as detailed above, and Konno further teaches that it is well known that the control device is configured to register information of the controlled clamping force as traceability .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Perault in view of Konno, further in view of Kurihara et al. (JP-2012-253085-A).
Regarding claim 15, as best understood, modified Perault teaches all of the elements of the current invention as detailed above with respect to claim 13.  Perault in view of Konno, however, does not appear to teach that when the electronic components are mounted on the circuit board in order by multiple of the electronic component mounting machines installed along a conveyance path for conveying the circuit board, the control device of each electronic component mounting4Docket No. 525935US Preliminary Amendmentmachine except for the electronic component mounting machine at the head of each of the multiple electronic component mounting machines acquires information of the electronic components already mounted on the circuit board loaded from the electronic component mounting machine at an upstream side, and adds a total weight of the mounted electronic components to the weight of the circuit board to control the clamping force of the electronic component.
Kurihara teaches that it is well known to provide a related component mounting machine (Title; Abstract; pars. 0005-0007), wherein when the electronic components are mounted on the circuit board in order by multiple of the electronic component mounting machines (“2 [two] mounting heads each having a plurality of suction nozzles for taking out an electronic component from a pair of front and rear supply devices and mounting it on each printed circuit board P are provided corresponding to each support table 15”: par. 0024) installed along a conveyance path (41, 42, 43) for conveying the circuit board, the control device of each electronic component 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Perault to incorporate the multiple mounting machines and total weight calculation of Kurihara.  Perault explicitly recites that the cited invention is intended for use with pick-and-place machines, thus rendering that combination obvious, as the known advantages included faster throughput and more accuracy and repeatability for component placement.  Additionally, there is no indication that any surprising results came from using prior art mounting machines with the known machines of Perault and Konno.  Regarding the addition of total weight, this feature of Kurihara would have been readily and easily arrived at without any need for experimentation.  That is it would logically follow that the support must provide enough lift to hold the substrate and its components, or the support would fall and predictably destroy the product.  PHOSITA would have recognized this and used the total weight calculation of Kurihara to avoid such an issue, with reasonable expectation of success.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Perault in view of Konno, further in view of Hirukawa et al. (JP-2017-163084-A).
Regarding claim 16, as best understood, modified Perault teaches all of the elements of the current invention as detailed above.  Perault in view of Konno, however, does not appear to teach that the board information includes a material of the circuit board.
Hirukawa teaches that it is well known to provide a related machine (Title; Abstract) wherein the board information includes a material of the circuit board (“Description of Embodiments” section: pars. 3-6).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Perault to incorporate the preferred information type of Hirukawa, since the patented control structures of Perault and Konno would readily be able to acquire board material information. Selecting a specific type of board information would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and the structure disclosed by any of Perault, Konno and Hirukawa, and therefore fails to patentably distinguish the claimed In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Moreover, there is no apparent criticality to the claimed intended use, and no indication that any surprising results came from the use of the known type of information of Hirukawa.
Regarding claim 17, as best understood, the modified Perault teaches the method of claim 16 as detailed above, and Perault further teaches that the control device is configured to control the clamping force of the board clamp device to be smaller as the material of the circuit board is more susceptible to cracking or damage (“the thinner the circuit board, the lesser the clamping force”: col. 7, lines 50-51).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Perault in view of Konno, further in view of Nagao et al. (JP-2004-246859-A).
Regarding claim 19, as best understood, modified Perault teaches all of the elements of the current invention as detailed above with respect to claim 13.  Perault in view of Konno, however, does not appear to teach that the circuit board is provided with a board information recording section configured to record or store the board information, the control device includes a board information reading section configured to read the board information from the board information recording section of the circuit board, and the control device is configured to acquire the board information read by the board information reading section from the circuit board information recording section of the circuit board.
Nagao teaches that it is well known to provide a related machine, wherein the circuit board is provided with a board information recording section (“a barcode or other ID information”) configured to record or store the board information, the control device includes a board information reading section (“a device (a barcode reader or the like)”) configured to read 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Perault to incorporate the identification section on the board and corresponding identification device of the machine of Nagao.  Initially it is noted that the circuit board is not a part of the claimed apparatus.  However, Nagao still demonstrates that this is an old and well-known feature in the art, and that it was predictable and obvious to provide registration information on circuit boards to enable the mounting machine to recognize the boards and to obtain information regarding the boards and regarding intended mounting operations.  There is no indication that any special structures were devised to use these off the shelf expedients, nor is there evidence that surprising results came from using the identification tools of Nagao, in the manner in which they were intended, with the inventions of Perault and/or Konno, as they both also used recognition of the boards to provide information.  Such a combination would have been a routine matter with reasonable expectation of success and of decreasing manufacturing cost and time in the predictable manner of Nagao.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Perault in view of Konno, further in view of Shaddock et al. (EP-2840597-B1).
Regarding claim 21, as best understood, modified Perault discloses all of the elements of the current invention as detailed above with respect to claim 13.  Perault in view of Konno, however, does not appear to teach that a mounting head is configured to mount the electronic components on the circuit board by inserting or pressing terminals or protrusions of the 
Shaddock teaches that it is well known to provide a related component mounting machine (par. 0007-0008), including a mounting head (110) [which] is configured to mount the electronic components on the circuit board by inserting or pressing terminals or protrusions of the electronic component into holes of the circuit board (figs. 1-3; pars. 0053-0058 and 0065-0068), and the control device is configured to control the clamping force of the board clamp device considering, in addition to the board information, a load when inserting or pressing the terminals or the protrusions of the electronic component into the holes (figs. 1-3; pars. 0041 and 0057-0059).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Perault to incorporate the mounting head and control of clamping force based upon the combined load of the board and components of Shaddock.  PHOSITA would have realized that the machines of Perault and Konno were intended for use in manufacture of circuit boards with mounted components. Perault explicitly discloses as much in the cited portions detailed above (see at least: col. 4, lines 39-53).  As such, though they are silent as to the use of mounting heads, such a combination would have been routine.  Given that both Perault and Konno are intended to avoid board damage and provide for minimizing and controlling clamping force, it would have been obvious to extend that protection to the mounting of the components as well.  It would have been self-evident that the mounting head and measurement of combined loads of Shaddock would have predictably decreased 
Regarding claim 22, as best understood, the modified Perault teaches the method of claim 21 as detailed above, and Shaddock further teaches that it is well known that6Docket No. 525935US Preliminary Amendmentthe control device is configured to acquire information of the electronic components to be mounted on the circuit board and to determine whether the electronic components are an insertion or press-fit component having terminals or protrusions to be inserted or pressed into holes of the circuit board, and if the electronic component is the insertion or press-fit component, the control device is configured to control the clamping force of the board clamp device considering, in addition to the board information, a load when the terminal or the protrusion of the electronic component is inserted or pressed into the hole of the circuit board (pars. 0041, 0044, 0048-0049 and 0054-0055).  
Regarding claim 23, as best understood, the modified Perault teaches the method of claim 21 as detailed above, and Shaddock further teaches that it is well known that the control device is configured to determine whether there is an insertion or pressing process for inserting or press-fitting a terminal or a protrusion of the electronic component to be mounted on the circuit board into a hole of the circuit board based on a production program executed by the electronic component mounting machine, and if there is the insertion or pressing process, the control device is configured to control the clamping force of the board clamp device considering, in addition to the board information, a load when the terminal or the protrusion of the electronic component is inserted or pressed into the hole of the circuit board (pars. 0041, 0044, 0048-0049 and 0054-0055).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.